Citation Nr: 1619588	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  12-13 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to aid and attendance or housebound benefits as the Veteran's surviving spouse.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had recognized guerilla service from December 1944 to December 1945.  He died in November 2000.  The Appellant is the Veteran's surviving spouse.

In August 2015 the Board granted service connection for cause of the Veteran's death and remanded the Appellant's claim for entitlement to aid and attendance or housebound benefits as the Veteran's surviving spouse.  In March 2016 the Agency of Original Jurisdiction (AOJ) issued a supplemental statement of the case denying entitlement to aid and attendance or housebound benefits as the Veteran's surviving spouse.  The issue has since been returned to the Board for further appellate action.  

The AOJ effectuated the Board's grant of service connection for cause of the Veteran's death in an August 2015 rating decision, and in February 2016 informed the Appellant of her entitlement to dependency and indemnity compensation.  The Appellant appealed the monthly rate awarded and alleged that she is entitled to payment on a full-dollar rate.  The AOJ issued a statement of the case in April 2016.  To date, there has been no substantive appeal, Form 9, filed on the issue of entitlement to payment at the full-dollar rate, and as such that issue is not presently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Death and indemnity compensation (DIC) benefits, which the Appellant is in receipt of, are payable to the surviving spouse of a veteran if the veteran died from service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2015).  An increased rate of monthly DIC is available for a surviving spouse who is in need of regular aid and attendance or permanently housebound.  38 U.S.C.A. § 1311 (West 2014); 38 C.F.R. § 3.10, 3.351 (2015). 

Payment at the housebound rate requires a finding that the spouse is permanently housebound due to disability that is reasonably certain to last the appellant's lifetime.

DIC is payable at the aid and attendance rate when a surviving spouse is helpless or so nearly helpless such that she is in a nursing home, blind, or so nearly blind or significantly disabled as to require the regular aid and attendance of another person. 38 U.S.C.A. § 1311 (West 2014); 38 C.F.R. § 3.351(a), (b) 92015).  Specifically, to establish a need for regular aid and attendance, the claimant must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 C.F.R. § 3.351(c) (2015).  A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  It is only necessary that the evidence establish that the person is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a) (2015).

In a January 2015 statement the Appellant stated that she is disabled and is assisted by her daughter because she can no longer attend to her personal care and needs without assistance.  She stated that she can no longer protect herself from the hazards of the outside environment.  

A letter from the Appellant's doctor states that she was examined in July 2015 and diagnosed with hyperlipidemia, premature ventricular contraction, osteoporosis, and deafness of both ears.  The doctor stated that based on the Appellant's disabilities "she is now confined at home and advised not to travel inside and outside without assistance."

As the doctor's letter does not explain what assistance the Appellant requires and why, and no other medical evidence is available relevant to the Appellant's condition, the Board finds the current evidence is insufficient to determine the nature and severity of the Appellant's disabilities.  Therefore, a VA examination is warranted to clarify the nature and extent of limitations resulting from the Appellant's current disabilities, to include whether such render her housebound or in need of regular aid and attendance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Appellant a letter as to the issue of entitlement to aid and attendance or housebound status for a spouse, including asking the Appellant to identify all her current medical care providers.  After securing the appropriate medical release(s), obtain and associate with the record copies of all medical records identified by the Appellant.

2. Arrange for a VA aid and attendance/housebound examination to determine whether the Appellant requires the actual regular aid and attendance of another person or is housebound.  Each of the Appellant's medical conditions must be evaluated and the examiner must describe the nature of the Appellant's medical conditions and the effect of these conditions on her ability to perform daily functions.

The examiner must opine whether the Appellant requires care and assistance on a regular basis to protect herself from the hazards or dangers incident to her daily environment as a result of her current disabilities.

The examiner must also indicate whether any of the following factors are present as a result of the Appellant's current disabilities: inability to dress herself or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reasons of a particular disability cannot be done without aid; inability to feed herself through the loss of coordination of upper extremities or through extreme weakness; or inability to tend to the wants of nature. 

Finally, the examiner must opine whether the Appellant is permanently housebound due to her current disabilities.

The examination report must include a complete rationale for all opinions expressed.

3. Thereafter, readjudicate the Appellant's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




